UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3700 The Dreyfus/Laurel Tax-Free Municipal Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 06/30 Date of reporting period: 03/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Basic California Municipal Money Market Fund March 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.5% Rate (%) Date Amount ($) Value ($) California93.3% ABAG Finance Authority for Nonprofit Corporations, Revenue (Grauer Foundation for Education Project) (LOC; Comerica Bank) 0.75 4/7/09 3,680,000 a 3,680,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 0.44 4/7/09 7,000,000 a 7,000,000 Alameda County Industrial Development Authority, Revenue (P.J.'s Lumber, Inc. Project) (LOC; Comerica Bank) 0.72 4/7/09 2,005,000 a 2,005,000 Auburn Union School District, GO Notes, TRAN 2.00 9/9/09 1,400,000 1,402,303 California, Economic Recovery Bonds 3.50 7/1/09 100,000 100,368 California, Economic Recovery Bonds 5.00 7/1/09 1,000,000 1,008,151 California, Economic Recovery Bonds 5.00 7/1/09 5,500,000 5,545,688 California, Economic Recovery Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 4/7/09 3,900,000 a 3,900,000 California, GO Notes (Kindergarten-University) (LOC: Citibank NA, National Australia Bank and State Street Bank and Trust Co.) 0.36 4/7/09 8,000,000 a 8,000,000 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 4/7/09 4,000,000 a 4,000,000 California Department of Water Resources, Water Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.65 4/7/09 2,421,000 2,421,000 California Educational Facilities Authority, Revenue (Loyola Marymount University) (LOC; Allied Irish Banks) 0.60 4/7/09 6,000,000 a 6,000,000 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West) (LOC; Bank of America) 0.45 4/7/09 6,000,000 a 6,000,000 California Infrastructure and Economic Development Bank, IDR (Bonny Doon Winery, Inc. Project) (LOC; Comerica Bank) 0.94 4/7/09 2,910,000 a 2,910,000 California Infrastructure and Economic Development Bank, IDR (Hydro System, Inc. Project) (LOC; Comerica Bank) 0.94 4/7/09 1,960,000 a 1,960,000 California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; California State Teachers Retirement System) 0.99 4/7/09 1,100,000 a 1,100,000 California Pollution Control Financing Authority, PCR (Southdown, Inc. Project) (LOC; Wachovia Bank) 0.60 4/30/09 9,800,000 a 9,800,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.78 4/7/09 6,800,000 a 6,800,000 California Pollution Control Financing Authority, SWDR (Metropolitan Recycling Inc.) (LOC; Comerica Bank) 0.78 4/7/09 2,885,000 a 2,885,000 California Pollution Control Financing Authority, SWDR (Metropolitan Recycling Inc.) (LOC; Comerica Bank) 0.78 4/7/09 970,000 a 970,000 California Pollution Control Financing Authority, SWDR (Northern Recycling and Waste Services, LLC Project) (LOC; Union Bank of California) 0.78 4/7/09 3,335,000 a 3,335,000 California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 0.78 4/7/09 2,325,000 a 2,325,000 California Pollution Control Financing Authority, SWDR (Rainbow Disposal Company Inc. Project) (LOC; Union Bank of California) 0.78 4/7/09 3,910,000 a 3,910,000 California Pollution Control Financing Authority, SWDR (South Tahoe Refuse Company Project) (LOC; Union Bank of California) 0.78 4/7/09 5,540,000 a 5,540,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.78 4/7/09 3,800,000 a 3,800,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.78 4/7/09 2,000,000 a 2,000,000 California School Boards Association Finance Corporation, COP, TRAN (California School Cash Reserve Program) (LOC; U.S. Bank NA) 3.00 7/6/09 6,000,000 6,021,032 California Statewide Communities Development Authority, Revenue (Rady Children's Hosptial - San Diego) (LOC; Wachovia Bank) 0.25 4/7/09 10,550,000 a 10,550,000 Concord, MFMR (Arcadian Apartments) (LOC; FNMA) 0.40 4/7/09 3,000,000 a 3,000,000 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.46 4/7/09 5,200,000 a,b 5,200,000 Fremont Public Financing Authority, COP (Financing Project) (LOC; Allied Irish Banks) 1.00 4/7/09 15,000,000 a 15,000,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.78 4/7/09 5,505,000 a,b 5,505,000 Kern County Board of Education, TRAN 2.00 9/8/09 1,000,000 1,001,811 Loomis Union School District, GO Notes, TRAN 2.00 9/9/09 2,300,000 2,303,784 Los Angeles County Housing Authority, MFHR, Refunding (Meadowridge Apartments Project) (LOC; FNMA) 0.35 4/7/09 1,760,000 a 1,760,000 Los Angeles County School and Community College Districts, COP, TRAN (Los Angeles County Schools Pooled Financing Program) (Insured; FSA) 3.50 6/30/09 2,860,000 2,872,828 Los Angeles Department of Airports, Senior Revenue, Refunding (Los Angeles International Airport) 3.00 5/15/09 545,000 545,257 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Bank of America) 0.60 5/14/09 3,000,000 3,000,000 Los Angeles Municipal Improvement Corporation, LR, CP (LOC; Bank of America) 0.70 5/26/09 4,800,000 4,800,000 Los Angeles Unified School District, GO Notes, TRAN 3.00 7/30/09 5,000,000 5,024,017 Metropolitan Water District of Southern California, Water Revenue, Refunding 3.00 7/1/09 1,000,000 1,003,199 Orange County Fire Authority, GO Notes, TRAN 3.00 6/30/09 4,000,000 4,013,629 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.25 4/1/09 2,000,000 a 2,000,000 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.70 4/7/09 6,205,000 a,b 6,205,000 Richmond, Wastewater Revenue, Refunding (LOC; Union Bank of California) 0.37 4/7/09 755,000 a 755,000 San Jose Financing Authority, LR (Civic Center Garage Refunding Project) (LOC: Bank of America and California State Teachers Retirement System) 0.30 4/7/09 1,590,000 a 1,590,000 Santa Clara Unified School District, GO Notes, TRAN 2.00 6/29/09 1,800,000 1,801,509 Sequoia Union High School District, GO Notes 3.00 7/1/09 1,900,000 1,906,079 Tustin Community Redevelopment Agency, Revenue (Liquidity Facility; Citigroup NA and LOC; Citigroup NA) 1.44 4/7/09 645,000 a,b 645,000 University of California Regents, General Revenue (Insured; FSA) 4.00 5/15/09 500,000 501,187 West Covina Public Financing Authority, LR, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.55 4/7/09 2,600,000 a 2,600,000 U.S. Related6.2% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.27 4/7/09 8,100,000 a 8,100,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Highways and Transportation Authority, Highway Revenue) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 3.27 4/7/09 4,480,000 a,b 4,480,000 Total Investments (cost $200,581,842) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at March 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2009, these securities amounted to $22,035,000 or 10.9% of net assets. At March 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 200,581,842 Level 3 - Significant Unobservable Inputs 0 Total 200,581,842 It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Basic Massachusetts Municipal Money Market Fund March 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments90.0% Rate (%) Date Amount ($) Value ($) Massachusetts85.9% Andover, GO Notes, BAN 1.00 3/25/10 4,166,500 4,180,681 Boston, GO Notes 5.00 4/1/09 6,360,000 6,360,000 Braintree, GO Notes, BAN 2.50 8/14/09 3,700,000 3,712,188 Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 1.15 4/1/09 5,400,000 a 5,400,000 Massachusetts, Consolidated Loan (LOC; Bank of America) 0.40 4/1/09 1,500,000 a 1,500,000 Massachusetts, CP (LOC; JPMorgan Chase Bank) 0.47 5/11/09 2,500,000 2,500,000 Massachusetts, GO Notes, Refunding (Liquidity Facility; JPMorgan Chase Bank) 0.35 4/7/09 2,000,000 a 2,000,000 Massachusetts Development Finance Agency, Higher Education Revenue, Refunding (Smith College Issue) 0.27 4/7/09 5,000,000 a 5,000,000 Massachusetts Development Finance Agency, Multi-Mode Revenue (Worcester Academy Project) (LOC; Allied Irish Banks) 2.00 4/7/09 2,500,000 a 2,500,000 Massachusetts Development Finance Agency, Revenue (Beaver Country Day School Issue) (LOC; Allied Irish Banks) 1.54 4/7/09 4,400,000 a 4,400,000 Massachusetts Development Finance Agency, Revenue (Boston Children's Museum Issue) (LOC; Royal Bank of Scotland PLC) 5.00 4/7/09 205,000 a 205,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; Allied Irish Banks) 0.45 4/1/09 4,000,000 a 4,000,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; Bank of America) 0.25 4/1/09 1,000,000 a 1,000,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; BNP Paribas) 0.25 4/7/09 5,000,000 a 5,000,000 Massachusetts Development Finance Agency, Revenue (Elderhostel, Inc. Issue) (LOC; Royal Bank of Scotland PLC) 3.04 4/7/09 2,920,000 a 2,920,000 Massachusetts Development Finance Agency, Revenue (Exploration School, Inc. Issue) (LOC; TD Banknorth NA) 0.54 4/7/09 2,680,000 a 2,680,000 Massachusetts Development Finance Agency, Revenue (Fay School Issue) (LOC; TD Banknorth NA) 0.54 4/7/09 4,300,000 a 4,300,000 Massachusetts Development Finance Agency, Revenue (Harvard University Issue) 0.27 4/7/09 6,000,000 a 6,000,000 Massachusetts Development Finance Agency, Revenue (Saint Peter-Marian Issue) (LOC; Bank of America) 0.55 4/7/09 1,010,000 a 1,010,000 Massachusetts Development Finance Agency, Revenue (Sophia Snow House, Inc. Project) (LOC; Bank of America) 0.50 4/7/09 1,340,000 a 1,340,000 Massachusetts Development Finance Agency, Revenue (Worcester Academy Issue) (LOC; Allied Irish Banks) 1.50 4/7/09 3,000,000 a 3,000,000 Massachusetts Development Finance Agency, Revenue (Worcester Polytechnic Institute) (LOC; TD Banknorth NA) 0.50 4/7/09 6,000,000 a 6,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Bentley College Issue) (LOC; JPMorgan Chase Bank) 0.40 4/7/09 5,400,000 a 5,400,000 Massachusetts Health and Educational Facilities Authority, Revenue (Capital Asset Program Issue) (LOC; Bank of America) 0.37 4/1/09 2,400,000 a 2,400,000 Massachusetts Health and Educational Facilities Authority, Revenue (Great Brook Valley Health Center Issue) (LOC; TD Banknorth NA) 0.48 4/7/09 2,425,000 a 2,425,000 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 0.27 4/7/09 1,200,000 a 1,200,000 Massachusetts Health and Educational Facilities Authority, Revenue (Hillcrest Extended Care Services Issue) (LOC; Bank of America) 0.50 4/7/09 3,200,000 a 3,200,000 Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 0.20 4/1/09 1,000,000 a 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) (LOC; Bank of America) 0.25 4/1/09 2,900,000 a 2,900,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) (LOC; JPMorgan Chase Bank) 0.25 4/1/09 300,000 a 300,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System - Capital Asset Program Issue) (Insured; FSA and Liquidity Facility: Bayerische Landesbank and JPMorgan Chase Bank) 2.55 4/7/09 2,900,000 a 2,900,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 0.20 4/1/09 1,300,000 a 1,300,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (LOC; Citibank NA) 0.33 4/7/09 6,000,000 a 6,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Peabody Essex Museum Issue) (LOC; Bank of America) 0.50 4/7/09 760,000 a 760,000 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Bank of America) 0.20 4/1/09 8,000,000 a 8,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.20 4/1/09 315,000 a 315,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.20 4/1/09 2,000,000 a 2,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.20 4/7/09 4,475,000 a 4,475,000 Massachusetts Health and Educational Facilities Authority, Revenue (Williams College Issue) 0.27 4/7/09 3,484,000 a 3,484,000 Massachusetts Health and Educational Facilities Authority, Revenue (Williams College Issue) 0.35 4/7/09 2,900,000 a 2,900,000 Massachusetts Housing Finance Agency, Housing Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.00 4/7/09 9,500,000 a 9,500,000 Massachusetts Industrial Finance Agency, Higher Education Revenue (Southern New England School of Law Issue) (LOC; Bank of America) 0.50 4/7/09 1,125,000 a 1,125,000 Massachusetts Industrial Finance Agency, IDR, Refunding (Nova Realty Trust) (LOC; Bank of America) 0.57 4/7/09 3,000,000 a,b 3,000,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.35 4/1/09 640,000 a 640,000 Somerville, GO Notes, BAN 2.00 12/18/09 4,400,000 4,423,911 Woburn, GO Notes, BAN 2.25 7/24/09 4,000,000 4,007,735 New York.5% Long Island Power Authority, Electric System Subordinated Revenue (LOC; Bayerische Landesbank) 0.27 4/1/09 800,000 a 800,000 North Carolina2.2% North Carolina Educational Facilities Finance Agency, Revenue (Johnson C. Smith University) (LOC; Wells Fargo Bank) 0.50 4/7/09 3,800,000 a 3,800,000 Texas1.4% Austin, Water and Wastewater System Revenue, Refunding (Insured; FSA and Liquidity Facility; Landesbank Baden-Wurttemberg) 2.50 4/7/09 2,500,000 a 2,500,000 Total Investments (cost $155,763,515) 90.0% Cash and Receivables (Net) 10.0% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at March 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2009, this security amounted to $3,000,000 or 1.7% of net assets. At March 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 155,763,515 Level 3 - Significant Unobservable Inputs 0 Total 155,763,515 It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Basic New York Municipal Money Market Fund March 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.7% Rate (%) Date Amount ($) Value ($) New York98.3% Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 0.64 4/7/09 4,300,000 a 4,300,000 Albany Housing Authority, Revenue (Nutgrove Garden Apartments Project) (LOC; Citizens Bank of Massachusetts) 3.50 4/7/09 1,445,000 a 1,445,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany College of Pharmacy Project) (LOC; TD Banknorth NA) 0.40 4/7/09 1,000,000 a 1,000,000 Albany Industrial Development Agency, Civic Facility Revenue (CHF Holland Suites, L.L.C. Project) (LOC; TD Banknorth NA) 0.40 4/7/09 6,390,000 a 6,390,000 Albany Industrial Development Agency, Civic Facility Revenue (Corning Preserve/Hudson Riverfront Development Project) (LOC; Key Bank) 1.24 4/7/09 1,245,000 a 1,245,000 Amherst Industrial Development Agency, Multi-Mode Civic Facility Revenue (Daemen College Project) (LOC; Wachovia Bank) 0.50 4/7/09 4,400,000 a 4,400,000 Avoca Central School District, GO Notes, BAN 3.00 6/26/09 4,000,000 4,007,841 Briarcliff Manor, GO Notes, BAN 2.75 9/11/09 1,468,800 1,473,293 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Bank) 0.59 4/7/09 4,110,000 a 4,110,000 Dutchess County Industrial Development Agency, Civic Facility Revenue, Refunding (Lutheran Center at Poughkeepsie, Inc. Project) (LOC; Key Bank) 1.24 4/7/09 1,800,000 a 1,800,000 East Hampton, GO Notes, BAN 2.00 6/4/09 1,600,000 1,600,550 East Rochester Housing Authority, Housing Revenue (Park Ridge Nursing Home, Inc. Project) (LOC; JPMorgan Chase Bank) 0.54 4/7/09 4,375,000 a 4,375,000 East Rockaway Union Free School District, GO Notes, TAN 2.75 6/24/09 1,500,000 1,502,366 Erie County Industrial Development Agency, IDR (Luminescent System, Inc. Project) (LOC; HSBC Bank USA) 0.70 4/7/09 3,295,000 a 3,295,000 Erwin, GO Notes, BAN 2.75 9/17/09 2,955,000 2,963,026 Hamburg Central School District, GO Notes, BAN 3.35 7/2/09 4,400,000 4,412,144 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue (LOC; Citibank NA and Liquidity Facility; Citibank NA) 0.87 4/7/09 5,000,000 a,b 5,000,000 Lancaster Industrial Development Agency, IDR (Jiffy-Tite Company, Inc. Project) (LOC; Key Bank) 1.35 4/7/09 1,060,000 a 1,060,000 Laurens Central School District, GO Notes, BAN 2.10 6/25/09 1,446,475 1,446,805 Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.00 4/7/09 10,225,000 a 10,225,000 Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia 3.50 4/7/09 2,000,000 a 2,000,000 Credit Locale) Metropolitan Transportation Authority, Dedicated Tax Fund Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.50 4/7/09 11,000,000 a 11,000,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.50 4/7/09 1,000,000 a 1,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 0.57 4/7/09 2,500,000 a 2,500,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 0.57 4/7/09 5,150,000 a 5,150,000 Monroe County Industrial Development Agency, IDR (2883 Associates LP) (LOC; HSBC Bank USA) 0.70 4/7/09 625,000 a 625,000 Monroe County Industrial Development Agency, IDR (Mercury Print Productions, Inc. Facility) (LOC; M&T Bank) 2.50 4/7/09 165,000 a 165,000 Naples Central School District, GO Notes, BAN 2.25 6/16/09 1,700,000 1,701,214 Nassau County Industrial Development Agency, Civic Facility Revenue (North Shore Hebrew Academy High School Project) (LOC; Comerica Bank) 0.69 4/7/09 4,580,000 a 4,580,000 Nassau County Industrial Development Agency, Revenue (Rockville Centre Housing Project) (LOC; M&T Bank) 0.64 4/7/09 8,000,000 a 8,000,000 New York City, GO Notes 3.65 4/1/09 100,000 100,000 New York City, GO Notes (LOC; Bank of America) 0.47 4/7/09 11,350,000 a 11,350,000 New York City Industrial Development Agency, Civic Facility Revenue (Abraham Joshua Heschel High School Project) (LOC; Allied Irish Banks) 1.90 4/7/09 5,215,000 a 5,215,000 New York City Industrial Development Agency, Civic Facility Revenue (Columbia Grammar and Preparatory School Project) (LOC; Allied Irish Banks) 2.00 4/7/09 4,500,000 a 4,500,000 New York City Industrial Development Agency, Civic Facility Revenue (Grace Church School Project) (LOC; Wachovia Bank) 0.49 4/7/09 5,000,000 a 5,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Hewitt School Project) (LOC; Allied Irish Banks) 2.00 4/7/09 7,430,000 a 7,430,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Bank) 0.59 4/7/09 7,500,000 a 7,500,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; Allied Irish Banks) 2.00 4/7/09 3,850,000 a 3,850,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; Allied Irish Banks) 2.00 4/7/09 2,905,000 a 2,905,000 New York City Industrial Development Agency, Civic Facility Revenue (The Convent of the Sacred Heart School of New York Project) (LOC; Wachovia Bank) 0.49 4/7/09 7,400,000 a 7,400,000 New York City Industrial Development Agency, Civic Facility Revenue, Refunding (Federation of Protestant Welfare Agencies, Inc. Project) (LOC; Allied Irish Banks) 2.00 4/7/09 2,755,000 a 2,755,000 New York City Industrial Development Agency, IDR (Novelty Crystal Corporation Project) (LOC; Commerce Bank N.A.) 0.74 4/7/09 3,475,000 a 3,475,000 New York City Industrial Development Agency, IDR (Super-Tek Products, Inc. Project) (LOC; Citibank NA) 0.79 4/7/09 4,890,000 a 4,890,000 New York City Industrial Development Agency, Special Facility Revenue (Air Express International Corporation Project) (LOC; Citibank NA) 0.50 4/7/09 5,000,000 a 5,000,000 New York City Transitional Finance Authority, Future Tax Secured Revenue 6.00 8/15/09 1,400,000 c 1,443,098 New York State Dormitory Authority, Revenue (Ithaca College) (LOC; Royal Bank of Scotland PLC) 3.10 4/7/09 2,500,000 a 2,500,000 New York State Dormitory Authority, Revenue (Mental Health Facilities Improvement) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.50 4/7/09 6,600,000 a 6,600,000 New York State Dormitory Authority, Revenue (Mount Saint Mary College) (LOC; JPMorgan Chase Bank) 0.55 4/7/09 8,900,000 a 8,900,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.54 4/7/09 5,925,000 a 5,925,000 New York State Dormitory Authority, Revenue (Saint Lawrence University) (LOC; RBS Citizens NA) 3.10 4/7/09 10,000,000 a 10,000,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.55 4/7/09 4,700,000 a 4,700,000 New York State Housing Finance Agency, Housing Revenue (Gateway to New Cassel) (LOC; JPMorgan Chase Bank) 0.53 4/7/09 7,500,000 a 7,500,000 New York State Thruway Authority, General Revenue (Liquidity Facility: Citibank NA and LOC; Citibank NA) 0.63 4/7/09 3,200,000 a,b 3,200,000 New York State Urban Development Corporation, COP (James A. Farley Post Office Project) (Liquidity Facility; Citigroup Inc. and LOC; Citigroup Inc.) 1.48 4/7/09 7,000,000 a,b 7,000,000 Newburgh Industrial Development Agency, Civic Facility Revenue (Community Development Properties Dubois Street II, Inc. Project) (LOC; Key Bank) 1.24 4/7/09 10,310,000 a 10,310,000 Newfane Central School District GO Notes, BAN 2.75 7/10/09 2,500,000 2,503,681 North Greenbush, GO Notes, BAN 2.75 4/17/09 2,000,000 2,000,297 Ontario County Industrial Development Agency, Civic Facility Revenue (CHF-Finger Lakes, L.L.C. Civic Facility) (LOC; Royal Bank of Scotland PLC) 3.10 4/7/09 1,025,000 a 1,025,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Noonan Community Service Corporation Project) (LOC; FHLB) 0.89 4/7/09 1,100,000 a 1,100,000 Plattsburgh, BAN (Municipal Lighting) 2.50 6/19/09 2,100,000 2,102,450 Port Authority of New York and New Jersey, Equipment Notes 0.60 4/7/09 4,000,000 a 4,000,000 Port Byron School District, GO Notes, BAN 2.75 6/26/09 2,000,000 2,002,300 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; Commerce Bank N.A.) 0.40 4/7/09 3,700,000 a 3,700,000 Rensselaer County Industrial Development Agency, Civic Facility Revenue (The Sage Colleges Project) (LOC; M&T Bank) 0.59 4/7/09 2,300,000 a 2,300,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College of Blauvelt Project) (LOC; Commerce Bank N.A.) 0.45 4/7/09 3,230,000 a 3,230,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Rockland Jewish Community Center Project) (LOC; Wachovia Bank) 0.40 4/7/09 1,100,000 a 1,100,000 Rockland County Industrial Development Agency, IDR (Intercos America, Inc. Project) (LOC; HSBC Bank USA) 0.70 4/7/09 3,400,000 a 3,400,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Bank) 0.64 4/7/09 3,100,000 a 3,100,000 Rome City School District, RAN 2.25 6/25/09 3,900,000 3,903,115 Sackets Harbor Central School District, GO Notes, BAN 3.00 7/2/09 2,594,437 2,598,909 Saint Lawrence County Industrial Development Agency, Civic Facility Revenue (Canton-Potsdam Hospital Project) (LOC; Key Bank) 1.24 4/7/09 10,285,000 a 10,285,000 Sayville Union Free School District, GO Notes, BAN 2.75 6/26/09 3,000,000 3,005,209 Seaford Union Free School District, GO Notes, BAN 2.75 7/17/09 1,000,000 1,002,155 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; Key Bank) 1.24 4/7/09 3,410,000 a 3,410,000 Tobacco Settlement Financing Corporation, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.00 6/1/09 350,000 351,372 Tompkins County Industrial Development Agency, Civic Facility Revenue (Cortland College) (LOC; HSBC Bank USA) 4.00 4/7/09 3,735,000 a 3,735,000 Westchester County Health Care Corporation, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 1.90 4/9/09 5,000,000 5,000,000 U.S. Related1.4% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.59 4/7/09 4,400,000 a 4,400,000 Total Investments (cost $311,474,825) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at March 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2009, these securities amounted to $15,200,000 or 4.9% of net assets. c This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At March 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 311,474,825 Level 3 - Significant Unobservable Inputs 0 Total 311,474,825 It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation : Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Tax-Free Municipal Funds By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 By: /s/ James Windels James Windels Treasurer Date: May 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
